On a former day of the present term we inadvertently indorsed on appellees' motion to dismiss this appeal "Overruled," and judgment was accordingly entered. We supposed at that time that we were passing on the contention of appellant that the county court was without jurisdiction, for the reason that the judgment appealed from was less than $20. This contention was decided adversely to appellant in Brazoria County v. Calhoun, 61 Tex. 223.
We set aside the order overruling motion to dismiss upon our own motion, and sustain said motion and dismiss this appeal, for the reason that both the amount in controversy and the judgment of the county court were for less than $100. Rev.Stat. art. 1589, subd. 3; Green v. Warren,18 Tex. Civ. App. 548, 45 S.W. 608.
Motion sustained, and appeal dismissed.